﻿1. Belize appears before the Assembly of the representatives of the world's peoples at the beginning of its third year as an independent nation of the Americas. Our independence was achieved through the struggle of our people and the support of the countries represented here. We are responding to the challenge to create a new society based on the structures of democracy that have worked so well for us, and with respect for the principles of international behaviour that have ensured the survival of the United Nations for so many years.
2.	As a Central American and Caribbean nation, we rejoice at the election of Mr. Jorge Illueca, the Vice- President of Panama, to preside over the deliberations of the thirty-eighth session of the General Assembly. The people of Belize and the people of Panama have a long tradition of association and friendship, and our Governments have forged a relationship of trust, understanding and mutual support that could be a model for regional co-operation.
3.	We pay a tribute to the high quality of leadership displayed by Mr. Imre Hollai of Hungary, who presided over the thirty-seventh session.
4.	We rejoice at the accession to independence of our brother Caribbean State of Saint Christopher and Nevis
as we welcome yet another member of the Latin American and Caribbean family to the congress of the world.
5.	Belize is a small, developing country struggling with its own problems of underdevelopment and nation- building, in the midst of a region suffering the wider consequences of the processes of change, in a world whose chances of survival are lessened progressively with the accelerated development of the increasingly more frightening and more lethal technology of destruction.
6.	Even before Belize became independent, we were a founding member of the Caribbean Free Trade Association and later of the Caribbean Community. We are also members of the Commonwealth, the Movement of Non- Aligned Countries and various other regional and international organizations. We have beneficial ties of friendship and co-operation with most of the nations of Europe, Asia, Africa and the Americas. We are recognized by all the nations of the world—except one, Guatemala. It is the unfounded claims to our land by this larger neighbour that prevent good and friendly relations with the Republic of Guatemala and present an obstacle to the full realization of our potential for development and for the betterment of the lot of our peoples.
7.	To those who claim our land and cause us needless worry we hold out the hand of friendship. We ask that they respect and recognize our right to determine our future as a nation, free and sovereign, within the land and sea boundaries of Belize, which existed even before the independence of Central America.
8.	Guatemala has never possessed any rights over Belize, neither before we became independent nor now that we are independent. It is this intransigence in refusing to recognize the reality of an independent Belize that prevents us from living in peace and co-operation as neighbours should. This reality means that only the representatives of the Belizean people can speak for the nation of Belize. Belize is always willing to enter into peaceful dialogue with Guatemala to work out means of living together in peace and harmony.
9.	Persistence in this attitude on Guatemala's part constitutes a threat to peace in the only remaining peaceful part of Central America, a continent afflicted by the violence of strife. We share the anguish of the peoples of the continent and we wish for better times for them and for us. Yet we recognize that Central America is experiencing today the groaning and yearning for a new liberation, after centuries of power and economic imbalances that have left us a doleful legacy of poverty, inequality and unfulfilled expectations.
10.	Although Belize shares the history of the region, we have worked hard to spare our people much of the agony of the present crisis. But as the crisis in our region deepens no country is spared the effects. In our own country, refugees from neighbouring States continuously cross our borders in search of a safe haven of peace and stability from the ravages and destruction caused by civil war. Motivated by our human duty, we accept our brother Central Americans in our midst, we make a place for them in our society. Refugees are not isolated in camps
and insulated from the mainstream of Belizean society. Our integrative approach is to involve them in the life and the work of the community, to help them contribute to food production and give them some hope for tomorrow. None of us abandons hope that some day they will be able to return to their own lands and their own homes. However, a large influx of new people inevitably causes severe strains on the limited infrastructure of any developing country; and in Belize the strains are placed mostly on areas where we can least afford to be weakened: in employment, in medical and health facilities, in the school system and in housing. If we are to continue and cope effectively with this situation, Belize will require more positive assistance from international agencies.
11.	Steps toward peace and political and economic stability in Central America cannot be made by force and military might. Violence does not solve problems. My delegation feels that a political and negotiated solution is the best way to reduce tension and to give back to the people of the region some hope that they can resume a normal life. In this we support the work of the Contadora Group in its difficult task of restoring peace and prosperity to our region.
12.	Because our foreign policy promotes non-violence and the peaceful means of settling disputes, we condemn the use of violence, especially the despicable type of violence which killed innocent victims in the commercial airliner destroyed by a military Power. My delegation made our position clear in a letter to the President of the Security council in September' and we reiterate it today.
13.	Great rhetoric is expended in the quest for international peace while those with the capacity to ensure a durable peace rush headlong into building up their arsenals for war.
14.	The foreign policy of the Government of Belize coincides with the policies of the Non-Aligned Movement. These policies guide us with regard to our legitimate right and aspiration to be free from relations of subordination and dependence and to shape our own destiny according to our own national aims and objectives. They also inform our conduct of international affairs, where the basic rules are respect for the right of peoples to self- determination, non-interference and non-intervention in the internal affairs of other States, non-violence and the peaceful settlement of disputes.
15.	With regard to the situation in the Falkland Islands, Belize continues to maintain its well-known policy based on the principles of self-determination, the non-use of force and the peaceful settlement of disputes.
16.	Belize once more reaffirms its support for our sister Latin American and Caribbean nation of Guyana in its efforts to consolidate its independence and sovereignty and to preserve its territorial integrity in the face of a claim on its territory by its larger neighbour. We note the involvement of the Secretary-General in the search for a peaceful and just settlement of the controversy and join him in urging the maintenance of the most favorable climate for the effective application of the Geneva Agreement .2
17.	We in Belize cannot ignore the fact that justice and fundamental rights are still being denied to many of the world's peoples. As a nation whose people have historic links with the continent of Africa, we in Belize cannot ignore the suffering of the black majority in southern Africa, where the racist Pretoria rulers cynically pursue their policy of	on the One hand, while on the other hand herding ethnic majorities into bantustans, in mockery of the Africans' real need for freedom and independence. We cannot accept that the independence of Namibia continues to be delayed for reasons totally unrelated to the liberation of that Territory.
18.	While recognizing Israel's right to exist as a State, we cannot ignore the plight of the Palestinian people, who are deprived of the exercise of their right to their own homeland on their own territory.
19.	We cannot condone a situation that forces the Lebanese people to live in daily fear for their safety, in a virtual state of siege.
20.	We join in the universal appeal to the non-aligned States of Iran and Iraq to put an end to war and move positively towards an honourable, just and enduring peace through negotiation.
21.	We reiterate the call for a political settlement in Afghanistan, on the basis of the withdrawal of foreign troops and full respect for the independence, sovereignty, territorial integrity and non-aligned status of that country.
22.	Belize has signed and ratified the United Nations Convention on the Law of the Sea in an effort to contribute to the effectiveness of this most important breakthrough in international co-operation for the benefit of mankind. We urge those countries which have not yet done so to sign this historic agreement.
23.	While we are deeply concerned over the tensions and confrontations that exist in our region and in other parts of the world, the people of Belize are acutely aware of their own role in advancing the work of continuing creation. To that end we have set as our highest priority the task of putting our own house in order. We do this through the democratic process of our independence Constitution. We put emphasis on obedience to the laws of God and the laws of our nation and we are mindful that by faithfully doing our human duty we guarantee to others their human rights. Every small effort we make in our societies to improve the condition of our citizens has a positive effect on the global effort to realize a fundamental transformation of international structures, to ensure a better life for all the inhabitants of our one world, the planet earth.
24.	Economic conditions among our developing countries continue to be subject to the economic fortunes of the developed world in an imbalanced and inequitable ratio. Declining export earnings, high interest rates and the resulting loss of foreign exchange availability have a disastrous effect on the economies of the poorer countries. Added to this, the protectionist policies followed by some developed countries and the many obstacles imposed on our countries to deny us access to international money markets deepen the already acute problems faced by many in the developing world. Much effort has been expended by the United Nations, the Non-Aligned Movement and various other international and regional groupings of North-South and South-South configurations to come to grips with the solution of pressing problems of economic disparity, but to date no significant progress has been achieved.
25.	Countries like Belize continue to hope that these efforts will result not only in academic discussion, but in positive action. In the mean time, we husband our resources and structure our development programmes to achieve the optimum benefits from our productive capacity.
26.	We fully recognize the interrelation between our own national policies for development and the existing world situation. Our main export is sugar, an industry which employs some 25 per cent of our working population. With limited access to modest preferential markets, 
we are forced to sell a significant proportion of our production at a downward fluctuating world market price that often requires increased production for smaller returns.
27.	AM of us have a stake in the reversal of the present economic situation. All of us stand to benefit from an early world economic recovery. All of us, developed and developing countries alike, have a reason to stimulate the process of international economic negotiations for the establishment of a new international economic order. No one of us can solve these problems in isolation.
28.	We have every confidence that the collective interests of the world community dictate the imperative need for it to join together in this task and avail itself of the tremendous capacity of the United Nations to institute the framework of global negotiations for the restructuring of international economic relations.
29.	My delegation commends the valiant efforts of the Secretary-General to discharge the awesome functions of his high office. We share the concerns so lucidly expressed in his report on the work of the Organization, issued on 12 September 1983. It is only by ensuring that the United Nations remains the most effective instrument to provide peace, security, stability and justice for all that we can guard against the constant threat of extinction hanging over mankind.
30.	But we are confident that where mankind faces the choice of creating or destroying, reason will prevail and life will be triumphant. This is the hope of the United Nations. This is the promise to our children.


























 
 






